Citation Nr: 0816721	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  07-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
October 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2006 rating decision 
issued by the VA Regional Office (RO) in Little Rock, 
Arkansas that denied the appellant's claim of entitlement to 
service connection for Type II diabetes mellitus, to include 
as secondary to exposure to herbicides.

In August 2007, a Board hearing was held at the RO before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  The transcript from that hearing has been associated 
with the claims file.

Subsequent to that hearing, the appellant submitted 
additional evidence concerning his claim; this evidence 
consisted of written statements from the appellant's mother 
and sister.  The appellant also submitted written waivers of 
review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The credible evidence shows that the veteran served in 
the Republic of Vietnam during the Vietnam era and has been 
diagnosed as having diabetes mellitus type 2.

2.  The medical evidence shows that the veteran's diabetes 
mellitus type 2 is compensably disabling.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes 
mellitus type 2 have been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(2)(6)(ii), 3.309(e) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
diabetes mellitus type 2, which represents a complete grant 
of the benefit sought on appeal.  Thus, no discussion of VA's 
duties to notify and assist is required.

The veteran asserts that presumptive service connection is 
warranted for diabetes mellitus type 2 because he served in 
country in Vietnam and thus is presumed exposed to 
herbicides.  In support, he asserts that he flew from Clark 
Air Force Base in the Philippines to Tan Son Nhut prior to 
traveling to Utapao, Thailand.  

The veteran's DD Form 214 reflects that his military 
occupational specialty was aircraft maintenance specialist.  
Further, as the veteran emphasizes, his AF Form 626, 
"Request and Authorization For Temporary Duty-Military," 
shows that in July 1971 he filed a request for per diem 
travel reimbursement.  The form states that the purpose of 
the temporary duty (TDY) was to perform MAC (Military Airlift 
Command) ordered maintenance for a disabled aircraft.  As the 
veteran highlights, on the back of that form are handwritten 
annotations detailing his travel itinerary, which the Board 
observes is something that would have had to be completed in 
the ordinary course for travel voucher payment purposes.  In 
addition, following the August 2007 Board hearing, the 
veteran submitted sworn statements prepared by his mother and 
sister attesting that the veteran told them he had to stop at 
Tan Son Nhut to "recover a plane" before going to Thailand 
in July 1971.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
diabetes mellitus is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including diabetes 
mellitus, type 2, will be established even though there is no 
record of such disease during service, provided that the 
disease is are manifest to a degree of 10 percent or more at 
any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the medical evidence reflects that the veteran has been 
diagnosed as having diabetes mellitus type 2.  Further, the 
Board finds that in light of the above, the evidence 
affirmatively shows that he served in the Republic of Vietnam 
while on active duty.  In reaching this latter determination, 
the Board notes that it finds the veteran a credible 
historian, and that his account is consistent with the 
routinely prepared service records and the sworn statements 
submitted by his mother and sister.  Thus, he has been 
diagnosed as having a disease for which presumptive service 
connection is available, and because the Board finds that he 
served in the Republic of Vietnam, he has an in-service 
injury, i.e., exposure to herbicides.

In light of the above, the inquiry shifts to whether the 
veteran's diabetes mellitus type 2 is manifest to a 
compensable degree.  VA treatment records reflect that he has 
been prescribed Glyburide, an oral hypoglycemic agent, to 
treat his diabetes mellitus type 2.  Thus, under the criteria 
contained in Diagnostic Code 7913, the veteran's diabetes 
mellitus warrants a compensable evaluation.  As such, service 
connection is warranted for diabetes mellitus type 2.


ORDER

Service connection for Type II diabetes mellitus is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


